UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1316



PHILLIP SCOTT OSBORNE,

                                              Plaintiff - Appellant,

          versus


RODNEY E. SLATER, Honorable, Secretary of
Transportation; UNITED STATES DEPARTMENT OF
TRANSPORTATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-00-2604-6)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Scott Osborne, Appellant Pro Se.      Terri Hearn Bailey,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Phillip Scott Osborne appeals the district court’s order

granting   the    Defendants’   motion     for   summary   judgment    in   his

employment discrimination action.        We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.              Accordingly, we

affirm on the reasoning of the district court.              See Osborne v.

Slater, No. CA-00-2604-6 (D.S.C. Feb. 26, 2002).           We dispense with

oral   argument    because   the   facts    and    legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      AFFIRMED




                                     2